DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant’s Submission of a Response
Applicant’s submission of a response on 11/23/2022 has been received and considered. In the response, Applicant amended claims 1, 4, 7, 8, 10, 13, 16 and 17 and cancelled claims 2, 3, 11 and 12. Therefore, claims 1, 4 – 10, 13 - 18 are pending. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4 – 10, 13 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCuller (US Patent No. 8,902,970). 
As per claim 1, McCuller discloses a streaming (see Col. 1, lines 44 – 50) method comprising: generating a first image including a part of a plurality of screen elements, the plurality of screen elements (see Fig. 2A, power, time, etc) constituting a game play image (see Fig. 2B: 203) and a second image including a remaining part of the plurality of screen elements (see Fig. 2B:206); determining an image quality of each of the first image and the second image such that the image quality of the first image is higher than or equal to the image quality of the second image (video encoders that are configured to use lesser processing resources may produce video streams of lower quality at a specified bitrate when compared to video encoders that are configured to use greater processing resources and produce video streams at the same specified bitrate.  Further, it may generally be the case that video streams that are encoded at a lower bitrate have a lower quality than video streams that are encoded at a higher bitrate, see Fig 2A- C and Col.3, line 59 – Col. 4, line 2); encoding each of the first image and the second image based on the determined image quality of each of the first image and the second image (an encoding adjustment application is used to determine the users attention during gameplay, wherever the users attention isn’t the video encoder uses a lesser quality encoding to conserve resources, see Col. 4, lines 3  - 13); and streaming the encoded first image and the encoded second image to a client device (see Col. 4, lines 3  - 13), wherein the part of the plurality of screen elements includes a user interface (UI) object among the plurality of screen elements (see Col. 6, line 61 – Col. 7, line 4 and Col. 8, lines 15 – 19). 
As per claim 4, McCuller discloses the generating comprises determining the part of the plurality of screen elements based on a priority set for at least some of the plurality of screen elements and the network status of the client device (the video stream encoded by the video encoder may be scaled according to the bitrate and/or other characteristics of the connection between the computing device and the client over the network, see Fig. 2A and Col. 7, line 58 – Col. 8, line 5). 
As per claim 5, McCuller discloses determining the image quality of the first image based on a preset image quality (image quality based off saccade inducing events, i.e., explosions, sudden appearance of enemies, sudden changes in lighting or contracts, etc, see Col. 5, line 57 – Col. 6, line 11). 
As per claim 6, McCuller discloses determining the image quality of the first image such that the first image has the preset image quality (image quality based off saccade inducing events, i.e., explosions, sudden appearance of enemies, sudden changes in lighting or contracts, etc, see Col. 5, line 57 – Col. 6, line 11).
As per claim 7, McCuller discloses determining the image quality of the first image based on the network status of the client device such that the image quality of the first image is maintained higher than or equal to the preset image quality (based off saccade inducing events and bandwidth on the network, see Col. 8, lines 25 – 44). 
As per claim 8, McCuller discloses determining the image quality of the second image based on the network status of the client device (bandwidth on the network, see Col. 8, lines 25 – 44).
As per claim 9, McCuller discloses at least some of the plurality of screen is elements are determined based on an operation result executed by a game server (see Fig. 4 and Col. 10, line 23 – Col.11, line 28).
As per claims 10 and 13 - 18, the instant claims are an apparatus in which corresponds to the method of claims 1, 4 - 9. Therefore, it is rejected for the reasons set forth above. 
Response to Arguments
Applicant's arguments filed on 11/23/2022 have been fully considered but they are not persuasive. Regarding Applicant’s argument that McCuller does not disclose generating a first image including a part of a plurality of screen elements, the plurality of screen elements constituting a game play image and a second image including a remaining part of the plurality of screen elements, the examiner respectfully disagrees. 
McCuller discloses generating a first image including a part of a plurality of screen elements, the plurality of screen elements (such as power, time, etc.) constituting a game play image (character within the game) and a second image including a remaining part of the plurality of screen elements (the remaining screen elements in the game that is display).
Further, applicant argues that McCuller does not disclose a user interface (UI) object among the plurality of screen element, the Examiner respectfully disagrees. The specification of the application states a user interface object can be “a menu window, a skill selection window, an UI image, a chatting messages, an event notification message and the like”. McCuller discloses an event notification message, “Boom!”, to the user during gameplay of the video game among the plurality of screen elements displayed in the game. Therefore, the claimed rejection is maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715